124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gregory Lew Neujahr, Citizen in Party, Appellant,v.Curtis H. Evans, County Judge, York County Courthouse, York,Nebraska;  Alan G. Gless, District Judge, York CountyCourthouse, York, Nebraska;  John C. Whitehead, DistrictJudge, Columbus, Nebraska;  Jon Zavadil, Platte CountySheriff and all others;  John J. Kohl, Platte CountyAttorney and all others;  Brian J. Wangler, Columbus PoliceDepartment;  William Gumm, Chief, Columbus PoliceDepartment;  Stan A. Emerson, Attorney, Sipple, Hansen,Emerson & Shumacker;  Mid-East Nebraska Mental Health,Roberta Saunders, Clinical Director, and all others;  ColinE. Alexander, Columbus Police Department;  Roger W.Anderson, Sheriff, Seward County Sheriff's Office and allothers;  Roger A. Jacobs, Coroner;  Christopher A. Johnson,Attorney, Conway, Connally, Pauley, P.C.;  Kevin Schlender,Attorney;  James M. Dake, Attorney;  Jo Peterson, CountyAttorney, Seward County Courthouse;  Debra M. Swanson,Attorney;  Charles W. Campbell, York County Attorney;Daniel E. Pullen, Public Defender York County;  CarlosMonzon, Attorney;  Dale Radcliff, York County Sheriff;  DinaCritel-Rathjie, Family Counseling Center;  Attorney General,Don Stenberg;  Bruce E. Stephens, Attorney;  Richard T.Seckman, Colfax County Attorney;  Unknown Doe, 1 to 100;  Appellees.
No. 97-1533.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 3, 1997Decided Sept. 25, 1997

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Gregory Lew Neujahr appeals from a final order of the United States District Court1 for the District of Nebraska, dismissing his complaint with prejudice for failing to comply with Federal Rule of Civil Procedure 8, and denying his motions for default judgment and for summary judgment.  We have carefully reviewed the record and affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska